Citation Nr: 1040742	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-45 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than February 26, 2003, 
for the grant of service connection for asbestosis with chronic 
obstructive pulmonary disease (COPD), to include as due to clear 
and unmistakable error (CUE).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. R. Bodger





INTRODUCTION

The Veteran served on active duty from July 1943 to December 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's earlier effective date 
claim.  

At the time he perfected the appeal in November 2009, the Veteran 
requested a travel board hearing.  A hearing was scheduled for 
October 2010. However, the Veteran did not appear.  As such, the 
hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.704(d)(2010)(failure to appear for a scheduled hearing 
treated as withdrawal of request).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A December 1988 rating decision denied the Veteran's claim of 
service connection for asbestosis; he was informed of his 
appellate rights and did not appeal; and the decision became 
final.

2.  The RO did not commit an error to which reasonable minds 
could not differ by not favorably considering the submitted 
November 1988 lay statement from the Veteran , or by not 
favorably weighing the evidence before the RO at the time of the 
December 1988 decision.

3.  The October 2003 rating decision granted service connection 
for asbestosis with COPD and assigned an effective date of 
February 26, 2003, the date of receipt of the Veteran's petition 
to reopen his claim.  


CONCLUSIONS OF LAW

1.  The December 1988 rating decision, which denied the Veteran's 
original service connection claim, did not involve clear and 
unmistakable error, and an effective date earlier than February 
26, 2003 is not assignable for the grant of service connection 
for asbestosis with COPD.  38 U.S.C.A. §§ 5109A, 5110 (West 
2002); 38 C.F.R. § 3.105(a), 3.400(r) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 

The United States Court of Appeals for Veterans Claims (Court) 
has held that the duties of notify and assist do not apply to a 
claim based on a previous decision having been the result of CUE. 
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc).  The 
Court found that an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  Livesay, 15 
Vet. App. at 178.  As such, an allegation of CUE does not 
represent a "claim" but rather is a collateral attack on a 
final decision.  The provisions of the VCAA, and its implementing 
regulation, are not, therefore, applicable to the adjudication of 
the issue of CUE in a prior, final decision. 

II.	Clear and Unmistakable Error

The Veteran contends that he is entitled to an effective date of 
August 1988, the date of his initial service connection claim for 
asbestosis, or of December 1946, the date of his service 
discharge.  

A rating decision becomes final if the Veteran does not timely 
perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200, 20.302.  There are only two exceptions to the rule of 
finality of VA decisions, i.e., challenges based on CUE in a 
prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened 
claims based on new and material evidence (38 U.S.C.A. § 5108).  
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of 
validity that attaches to a final decision.  When such a decision 
is collaterally attacked the presumption becomes even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).
 
Pursuant to 38 U.S.C.A. § 5109A(a), a RO decision is subject to 
revision on the grounds of CUE.  The Court established a three-
pronged test to determine whether CUE is present in a prior, 
final determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of 
the sort "which if it has been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error that compels the conclusion that the result would 
have been different but for the error.  Even when the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be ipso 
facto clear and unmistakable.  Fugo, 6 Vet. App. 40, 43-44, 
citing Russell, 3 Vet. App. 310, 313-14.  Disagreements about how 
the facts were weighed or evaluated and failures of the duty to 
assist cannot be CUE.  38 C.F.R. § 20.140(d)(2) and (3).  

If the evidence establishes an undebatable, outcome determinative 
error, the prior decision must be reversed or revised.  38 U.S.C. 
§ 5109A (a).  The decision constituting the reversal or revision 
"has the same effect as if the decision had been made on the 
date of the prior decision."  38 U.S.C. § 5109A(b).

By way of procedural background, the RO initially denied the 
Veteran's claim of entitlement to service connection for 
asbestosis in a December 1988 rating decision, because it was 
determined that the Veteran's in-service asbestos exposure was 
light and his calcified pleural plagues were attributable to his 
service-connected history of tuberculosis.  The Veteran was 
notified of the decision in a December 1988 letter, and the 
Veteran did not timely appeal.  The decision became final.  

On February 2001, the Veteran submitted additional medical 
evidence which the RO treated as a petition to reopen his claim 
of entitlement to service connection for asbestosis as well as a 
claim for increased rating for his service-connected chronic 
pulmonary tuberculosis.  In a November 2001 rating decision, the 
RO, in pertinent part, denied reopening the Veteran's claim of 
service connection for asbestosis.  In February 2003, the Veteran 
filed a second petition to reopen his service connection claim.  
In an October 2003 rating decision, the Veteran's claim of 
service connection for asbestosis was granted, and assigned a 30 
percent rating, effective February 2003, the date the second 
petition to reopen was received.  The RO notified the Veteran of 
the award in an October 2003 letter.  The Veteran did not timely 
appeal and the decision became final.  

On March 2008, the Veteran filed his claim for an earlier 
effective date.  In an August 2008 rating decision, the RO denied 
the Veteran's claim for an earlier effective date finding that 
the claim was reopened in 2003 when the medical evidence and a 
medical opinion warranted a grant of benefits.  On July 2009, the 
Veteran submitted a notice of disagreement, appealing the 
effective date assigned in the October 2003 decision.  In a 
November 2009 statement, the Veteran asserted that the February 
26, 2003 effective date should be revised based upon CUE 
committed in the December 1998 rating decision.  See 38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

The Veteran's representative asserts that the correct facts as 
they were known at the time were not before the RO in December 
1988.  Specifically, he argues that the December 1988 rating 
decision incorrectly provided that the Veteran was not exposed to 
asbestos during service.  In the December 1988 rating decision, 
the RO stated that the Veteran was asked to submit information 
regarding asbestosis exposure and indicated at his VA examination 
that he had no asbestos exposure in service and limited exposure 
in civilian life.  The Veteran's representative points to the 
Veteran's statement submitted in November 1988 indicating that he 
installed asbestos sheet insulation and asbestos roofing and 
siding prior to service entrance and was housed in various army 
barracks that had asbestos material in the heating systems during 
his service, from January 1943 to August 1945.  

It appears that the RO may not have considered the November 1988 
statement based upon the December 1988 decision language.  While 
the Veteran's asbestos exposure is now undebatable, the November 
1988 statement said he lived in barracks with asbestos material 
in the heating.  It was not until a later statement, dated in 
April 2003, when the Veteran provided that he not only lived 
amongst asbestos but also worked on various projects involving 
the material while on active duty.  Further, the Veteran 
apparently told the October 1988 VA examiner that he had worked 
with asbestos prior to service.  It does not appear that the 
Veteran notified the examiner that he lived amongst asbestos 
material at the time of the examination as there is no mention of 
exposure during service in the examination report.  Based upon 
the facts known at the time of the December 1988 rating decision, 
to include the November 1988 statement, it is not clear that the 
RO's failure to acknowledge the statement would have manifestly 
changed the outcome at the time it was made.  See Damrel, 6 Vet. 
App. at 245.  

The Veteran's representative further argues that the October 2008 
VA examination was inadequate and the RO erred in relying upon it 
in the adjudication of the Veteran's claim.  The representative 
asserts that the October 1988 examination was inadequate as a 
private chest x-ray report dated in November 1983 provided that 
there were probable calcified pleural plaques secondary to 
asbestosis.  However, the October 1988 VA examination report 
noted that the examiner actually reviewed two November 1983 chest 
radiograph reports which opined that the calcifications in his 
lungs had probable calcified plaque secondary to asbestosis.  The 
VA examiner also looked to the March 1988 treadmill test as well 
as old radiographs dated in October 1946 (right hilar 
calcifications with Ghon complex), October 1949 (large left 
pleural effusion), and April 10, 1950 (obliteration of both 
costophrenic angles).  The examiner also reviewed a rating sheet 
dated in April 19, 1950 which mentioned a tubercle on the right 
main stem bronchus on bronchoscopy, "tuberculosis, trachea-
bronchial and pleural," and polyp in the maxillary sinus.  After 
such a review, the examiner assessed the Veteran with chronic 
bilateral pleural changes with calcification and opined that it 
is most likely a sequel to old pleura-pulmonary tuberculosis.  In 
support of his conclusion, the examiner pointed to the 1950 
summary of old radiographs which provided evidence of extensive 
bilateral pleural involvement that would be expected, with time, 
to result in calcification.  He provided similarly that while 
radiographic changes may occur after exposure to asbestos, based 
upon the Veteran's history as provided at the time, such exposure 
was light.  

It appears that the VA examiner did consider the November 1983 
private chest x-ray report which provides that the calcified 
pleural plagues were secondary to asbestosis.  The examiner 
appears to have been apprised of all the relevant facts as they 
were known to him at that time.  The examiner took the Veteran's 
oral history and reviewed his previous medical records.  He noted 
the previous report which opined that the Veteran's pleural 
plaques were caused by asbestos.  In balancing the evidence 
presented to the examiner at the time of the examination, he 
opined that the plaques were caused by his tuberculosis.  He 
included a reasoned rationale for his opinion.  The VA 
examination is based upon the facts as they were known at time of 
the examination and adequately reasoned.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

To the extent the Veteran and his representative assert that the 
VA examiner was incorrect in his findings, the Board may not 
reject medical opinions based on its own medical judgment.  Obert 
v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App. 171 (1991), overruled on other grounds by Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

With respect to the allegations that the RO erred by relying upon 
the October 1988 VA examination, the Board acknowledges that 
there were medical opinions which opined that the Veteran's 
calcified pleural plaques were caused by asbestosis.  However, 
there is also a well-reasoned VA examination which provides that 
it was caused by his tuberculosis.  Allegations that the RO 
improperly weighed and evaluated the evidence of record at that 
time of adjudication can never rise to the stringent definition 
of clear and unmistakable error.  Russell, 3 Vet. App. at 313.  

In light of the foregoing, the Board finds that there was no 
error of fact or law that would compel the conclusion to be 
manifestly different but for the error in this case.  The Board 
notes that the "benefit of the doubt rule" is not applicable in 
CUE cases.  38 C.F.R. § 20.1411(a) and (b).  

III.	Earlier Effective Date

The Board also looks to the Veteran's February 26, 2003 petition 
to reopen his service connection claim to determine whether he is 
entitled to an earlier effective date.  The proper effective date 
for new and material evidence other than service department 
records received after a final disallowance is the date of 
receipt of the claim to reopen or date entitlement arouse, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q)(2), 3.400(r).  

After submitting his February 26, 2003 petition to reopen, the 
Veteran submitted his own as well as buddy statements indicating 
his extensive exposure to asbestos.  He also submitted a 
duplicate copy of the April 1950 memorandum of radiographic 
reports of his chest as well as a newly submitted September 1998 
chest x-ray report which indicates that his lung pleural or 
calcifications are more suggestive of asbestos exposure than 
tuberculosis.  Following the submission of this evidence, the 
Veteran was afforded a VA examination in August 2003 where the 
examiner assessed the Veteran with COPD, chronic bronchitis, 
allergic rhinitis, and asbestosis based on history.  She opined 
that his pulmonary conditions were interrelated and that he had 
significant exposure to asbestos during service.  Based upon this 
new evidence, the RO granted service connection in October 2003 
and assigned and effective date of February 26, 2003, the date of 
his petition to reopen.  

Based upon the foregoing, the effective date of a claim received 
after a final disallowance is the date of receipt of the new 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(q)(2).  The Veteran's claim to reopen was 
received on February 26, 2003.  He did not submit new or material 
evidence sufficient to reopen his service connection claim prior 
to February 26, 2003.  Accordingly, the assignment of an 
effective date of February 26, 2003 was proper, and entitlement 
to an earlier effective date for the grant of service connection 
for the Veteran's asbestos with COPD on a direct basis or CUE 
grounds is not warranted.


ORDER

The claim for an effective date earlier than February 23, 2003, 
for the grant of service connection for asbestosis with COPD is 
denied.






______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


